ORDER
PER CURIAM.
Gerald T. Price (hereinafter, “Landlord”) appeals from the trial court’s grant *782of summary judgment in favor of CyberTel Cellular Telephone Company and Crown Castle GT Co. (hereinafter and collectively referred to as “Tenant”) interpreting the provisions of a lease permitting Tenant to assign its rights with respect to a wireless communications tower. Landlord raises three points on appeal.
We have reviewed the briefs of the parties and the legal file. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).